CASE NO. 04-14-00483-CV


ROWLAND J. MARTIN,                             IN THE COURT OF APPEALS
INDIVIDUALLY AND AS
ADMNISTRATOR OF THE ESTATE
                                                                               1   \i<
OF JOHNNIE MAE KING,                                                                       CO      -•'       •••-
     Appellant

v.                                             FOURTH JUDICIAL DISTRICT^                                 .   • •



                                                                                            CO
EDWARD BRAVENEC AND 1216                                                                    ro

WEST AVE., INC.
     Appellees                                 BEXAR COUNTY, TEXAS

                    APPELLANT'S ADVISORY TO THE COURT AND
           NOTICE OF AMENDMENTS TO APPELLANT'S OPENING BRIEF

TO THE HONORABLE FOURTH COURT OF APPEALS:

       NOW COMES ROWLAND J. MARTIN, JR., Appellant in the above entitled and

numbered cause, and files this, his "Advisory to The CourtAnd Notice ofAmendments To

Appellant's Opening Brief," in support of which the following is shown:

       Notice is hereby given that Appellant has filed an "Expedited Amended Motion To

Strike, " in which Appellant requests the Fifth Circuit Court of Appeals to strike Appellees'

Responding Brief in Fifth Circuit Case No. 14-50093. See, Exhibits A, B and C. The motion

advises the U.S. Court of Appeals that Appellees are parties to a Strategic Lawsuit Against

Public Participation, (SLAPP) and that Appellees' attempt to invoke appellate jurisdiction is

unwarranted insofar as their Responding Brief asks that Court to apply the collateral order rule to

grant untimely and unsupported requests for affirmative relief involving Western District Case

No. SA 11 -CV-0414 in the pending collateral review in Case No. 14-50093. Out of an

abundance of caution to reserve all lines of argument, and to avoid unintended waivers in

connection with a future reply brief, Appellant requests notice that his opening brief is hereby